Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation, “the recessed chamfer of the washer”, however there is no antecedent basis for this limitation.  It is unclear if the chamfer is the same as, or different, then the beveled edge.  For purposes of examination they are assumed to be the same. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 - 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ainsworth et al. (US 2008/0262502 A1).

Regarding claim 1, Ainsworth discloses an implant (Abstract, Fig. 2), comprising: 
a sacrum anchor (paragraph [0077], ref. 344, Fig. 3); 
a distraction rod (paragraph [0078], ref. 420, Fig. 3); 
a fixation screw (paragraph [0075], ref. 340, Fig. 3); and 
a washer (paragraph [0071], ref. 460, Fig. 3) having an elongated slot (ref. 436, Fig. 3) disposed the entire way through the washer, the elongated slot having a beveled edge (see remarked Fig. 2 below).  


    PNG
    media_image1.png
    678
    770
    media_image1.png
    Greyscale


Regarding claim 2, Ainsworth discloses the implant of claim 1, the distraction rod is configured to be controllably advanceable relative to the sacrum anchor via a screwing motion (paragraph [0078]).  

Regarding claim 4, Ainsworth discloses the implant of claim 1, the distraction rod further comprising a tip having a shape corresponding to the beveled edge of the elongated slot disposed in the washer (see remarked Fig. 2 above which shows the distal portion of the distraction rod nestled into the beveled edge/end of the washer).  

Regarding claim 5, Ainsworth discloses the implant of claim 1, the distraction rod configured to apply force upon the washer as it advances distally to cause the washer to press upon the L5 vertebral body (as the distraction rod is fully inserted into the sacrum anchor, the washer is pressed between the anchor and the fixation screw, thus being fully capable of pressing upon the L5 vertebral if inserted into that location).  

Regarding claim 6, Ainsworth discloses the implant of claim 1, the sacrum anchor further comprising custom bone threads (paragraph [0077], ref. 404, Fig. 3).  

Regarding claim 7, Ainsworth discloses the implant of claim 1, the distraction rod further comprising a tapered cut (Fig. 3 shows the distal portion ref. 432 being tapered).  

Regarding claim 8, Ainsworth discloses the implant of claim 1, the distraction rod further comprising internal retention threads (paragraph [0078]).  

Regarding claim 9, Ainsworth discloses the implant of claim 1, configured to fixate in a position such that the forces placed upon the L5 vertebral body via the washer hold the vertebral bodies comprising the lumbo-sacral junction in a lordotic orientation (this is treated as an intended use limitation in which the implant is fully capable of being placed upon the L5 vertebral body and in a lordotic profile such as shown in Fig. 2).

Claim(s) 10, 11, 15 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson et al. (US 2010/0168751 A1).

Regarding claim 10, Anderson discloses an implant (Abstract), the implant comprising: 
a sacrum anchor (paragraph [0106], ref. 70, Figs. 11A-C); 
a distraction rod (paragraph [0108], ref. 80, Figs. 11A-C) extending from the sacrum anchor and disposed at least partially within the sacrum anchor (Figs. 11A-C); 
a fixation screw (paragraph [0126], ref. 120) extending through the distraction rod (Figs. 11A-C) to be securable directly to a part of a patient’s body (as shown in Fig. 31, the fixation screw 120 is disposed within the spine, thus being secured directly to the spine); and 
a washer (paragraph [0105], ref. 34) disposed around the fixation screw and adjacent to the distraction rod (Figs. 11A-C).
Regarding claim 11, Anderson discloses the implant of claim 10, the distraction rod configured to be controllably advanceable relative to the sacrum anchor via a screwing motion (paragraph [0111]). 
Regarding claim 15, Anderson discloses the implant of claim 10, the distraction rod configured to apply force upon the washer as it advances distally to cause the washer to press upon the L5 vertebral body (as shown in Figs. 7A1 - 7D, the distraction rod 80 is configured to advance relative to the washer which applied an internal force to the washer and also in-turn applied a force to flanges ref. 90 all of which are fully capable of pressing upon the L5 vertebral body)
Regarding claim 16, Anderson discloses the implant of claim 10, the sacrum anchor further comprising custom bone threads (the threads are formed to be bone screw threads, thus being custom for their intended purpose).
Regarding claim 17, Anderson discloses the implant of claim 10, the distraction rod further comprising a tapered cut (as shown in Fig. 80, the distraction rod has a taper from the distal end towards the threaded portion).
Regarding claim 18, Anderson discloses the implant of claim 10, the distraction rod further comprising internal retention threads (Figs. 9B, 9C).
Regarding claim 19, Anderson discloses the implant of claim 10, configured to fixate in a position such that the forces placed upon the L5 vertebral body via the washer hold the vertebral bodies comprising the lumbo-sacral junction in a_ lordotic orientation (this is considered to be an intended use limitation, the implant of Anderson is configured for spinal stabilization and is thus fully capable of being placed upon the L5 vertebral body and lumbo-sacral junction to maintain or hold a lordotic orientation).
Claim(s) 10 and 12 - 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdou (US 8,388,660 B1). 

Regarding claim 10, Abdou discloses an implant (Abstract), the implant comprising: 
a sacrum anchor (Fig. 1D, ref. 410); 
a distraction rod extending from the sacrum anchor and disposed at least partially within the sacrum anchor (Figs. 1C - 2, ref. 220); 
a fixation screw (ref. 1D, ref. 210) extending through the distraction rod (Fig. 2) to be securable directly to a part of a patient's body (Fig. 2); and 
a washer disposed around the fixation screw and adjacent to the distraction rod (Figs. 1D, 6).

Regarding claim 12, Abdou discloses the implant of claim 10, the washer includes an elongated slot (Fig. 5, ref. 420).  

Regarding claim 13, Abdou discloses the implant of claim 12, the elongated slot having a beveled edge (see remarked Fig. 5 below).  


    PNG
    media_image2.png
    505
    729
    media_image2.png
    Greyscale


Regarding claim 14 (as best understood), Abdou discloses the implant of claim 13, the distraction rod further comprising a tip having a shape corresponding to the recessed chamfer of the washer (Figs. 4 - 6, ref. 415).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 ,10 and 12 - 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 08/16/2022 have been fully considered but they are not persuasive. Applicant argues that the fixation screw does not engage directly with a part of a patient’s body.   The Office respectfully disagrees. Please see the rejection above of claim 10 above in view of Anderson.  The fixation screw is fully capable of being securable directly to a part of a patient’s body, such as shown in Fig. 31 which shows all components of the implant being fully implanted within a patient’s body.  Furthermore, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773